Citation Nr: 1738627	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected right knee arthritis prior to July 16, 2012.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected right knee instability prior to July 16, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from January 1975 to April 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
 
The Veteran testified before the undersigned Veterans' Law Judge at a February 2017 videoconference hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  Prior to July 16, 2012, the Veteran's right knee arthritis was characterized by pain, weakness, and swelling that did not result in flexion limited to 60 degrees or less or extension limited to 15 degrees or greater.

2.  Prior to July 16, 2012, the Veteran's right knee instability more closely approximated moderate, rather than slight instability.

3.  Prior to July 16, 2012, the Veteran's right knee disability was not characterized by dislocated or removed semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for right knee arthritis prior to July 16, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260-5261 (2016).

2.  The criteria for entitlement to an initial disability evaluation of 20 percent, but no greater, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is seeking higher disability evaluations for a right knee disability.  The Veteran was initially granted entitlement to service connection for right knee arthritis effective January 20, 2011 and assigned an initial 10 percent disability evaluation under Diagnostic Code 5010-5260 indicating that the Veteran is rated based on limitation of flexion caused by traumatic arthritis of the knee.  Effective December 29, 2011, the RO granted a separate 10 percent disability evaluation for left knee instability.  The Veteran underwent a total right knee replacement on July 16, 2012, after which the Veteran's disability evaluation was increased to 100 percent from July 16, 2012 through August 31, 2013.  From September 1, 2013, the Veteran was assigned a 30 percent disability evaluation under Diagnostic Code 5055.  The Veteran is only appealing the disability evaluations assigned prior to his July 16, 2012 right total knee replacement.  

Under Diagnostic Code 5010, traumatic arthritis is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998).

VA outpatient treatment records note recurring complaints of right knee pain and giving way.  A December 2010 x-ray noted severe hypertrophic osteoarthritis and joint effusion.

In April 2011, the Veteran was afforded a VA examination of his right knee.  At that time, he described symptoms of pain, weakness, and giving way.  He reported using a cane with ambulation and was unable to engage in prolonged standing or walking.  On examination, the examiner noted crepitation, grinding, clicks, and snaps, but no instability.  Range of motion was from 10 degrees extension to 90 degrees flexion, with objective evidence of pain following repetitive motion, but no additional limitations.  There was no ankylosis.  

At an April 2011 VA Orthopedic Consult, the Veteran reported a history of progressively worsening knee pain, currently a constant 10/10.  On examination, range of motion was from 5 degrees extension to 90 degrees flexion.  The examination was positive for crepitus, effusion, laxity, and varus.  

In April 2012, the Veteran was afforded a new VA examination.  At that time, the Veteran continued to complain of right knee pain, as well as low back pain radiating into the right lower extremity and numbness and tingling in the right leg.  He reported number of falls and had put himself in a wheel chair.  He also reported using a knee brace and cane.  On examination, the Veteran's range of motion was from 0 degree extension to 85 degrees, with objective evidence of pain beginning at 70 degrees.  Range of motion was unchanged following repetitive testing.  In addition to pain, weakness, and limitation of motion, the examiner also noted that the Veteran experienced swelling, deformity, and limitation of motion which would interfere with sitting, standing, weightbearing, and locomotion.  The Veteran had full muscle strength in the right lower extremity.  The Veteran had slight (0-5mm) medial-lateral instability.  No patellar subluxation or dislocation was noted nor any meniscal condition.

At his February 2017 videoconference hearing, the Veteran testified that prior to his right total knee replacement surgery, he experienced swelling, clicking, and heat.  He reported difficulty moving the knee and climbing stairs, as well as frequent falls, which he estimated occurred two or three times a week.  He stated that he was unable to perform his job as a janitor because of his right knee problems.  

Based on the above evidence, the Board finds that a higher initial disability evaluation for the Veteran's right arthritis based on limitation of motion is not warranted.  Even with consideration of the Veteran's pain on motion, the Veteran did not have flexion limited to 60 degrees or less or extension limited to 15 degrees or greater at any time during the period on appeal.  

However, the Board does find that a disability evaluation in excess of 10 percent is warranted for the Veteran's right knee instability.  The Board notes that regarding the Veteran's instability, there is some disparity between the Veteran's lay statements, including his claim that he fell two or three times week, and objective physical findings.  The April 2012 VA examiner found that the Veteran had medial lateral instability of only 0-5mm, a finding that could most accurately be characterized as slight instability.  The April 2011 VA examiner did not find any instability.  However, the Veteran has a long history of subjective complaints of giving way, weakness, and falling.  Attempting to reconcile this evidence, the Board finds that a higher 20 percent disability evaluation under Diagnostic Code 5257 is warranted to account for the Veteran's subjective complaints of frequent instability, but as the objective medical evidence is most consistent with only slight or no instability, a 30 percent evaluation for severe instability is not warranted.  

The Board has considered whether any additional evaluations are warranted or whether the Veteran could be afforded a higher evaluation under a different diagnostic code could be assigned.  But as the Veteran does not have ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for application.

Finally, as the Veteran testified at his personal hearing that his right knee problems interfered with his ability to work, the Board has considered whether a total disability evaluation based on individual unemployability (TDIU) is warranted for the period on appeal.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  The Veteran does not meet this criteria.  

However, where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting him to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Here, the preponderance of the evidence does not support a finding that the Veteran's service connected right knee disability alone prevents him from finding or maintaining substantially gainful employment.  While the Veteran's condition caused physical limitations, he has not presented any evidence that it would preclude sedentary employment.  Accordingly, at this stage, entitlement to TDIU is denied.  

In conclusion, entitlement to an initial 10 percent disability evaluation for right knee arthritis is denied.  However, entitlement to a 20 percent disability evaluation for right knee instability is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for right knee arthritis prior to July 16, 2012 is denied.

Entitlement to an initial disability evaluation of 20 percent, but no greater for right knee instability prior to July 16, 2012 is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


